Title: From James Madison to Richard Henry Lee, 11 March 1824
From: Madison, James
To: Lee, Richard Henry


        
          Montpr: Mar 11 1824
        
        J.M. presents his respects to Mr. Lee & returns the letters sent for his inspection. They contain nothing which wd. seem to require his dissent to their publi⟨cati⟩on if deemed worthy of a place in the correspondence selected for that purpose. If there be any doubtful passage, it is the allusion to a culpable love of power in the General Assembly; which may touch the personal feelings of surviving or the political sympathies of the succeeding Members of the Body.
      